     Case 1:19-cr-10080-NMG Document 1427 Filed 07/23/20 Page 1 of 19
                                                                            1




 1                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS
 2

 3
                                             )
 4     UNITED STATES OF AMERICA,             )
                                             )
 5               Plaintiff,                  )
                                             )   Criminal Action
 6     v.                                    )   No. 1:19-cr-10080-NMG-17
                                             )
 7     JOHN WILSON, et al.                   )
                                             )
 8               Defendants.                 )
                                             )
 9

10

11                     BEFORE THE HONORABLE M. PAGE KELLEY
                          UNITED STATES MAGISTRATE JUDGE
12

13                                 MOTION HEARING
                                      VIA ZOOM
14

15                                  July 21, 2020
                                      3:00 p.m.
16

17                  John J. Moakley United States Courthouse
                               One Courthouse Way
18                         Boston, Massachusetts 02210

19

20

21

22                            Linda Walsh, RPR, CRR
                             Official Court Reporter
23                  John J. Moakley United States Courthouse
                          One Courthouse Way, Room 5205
24                         Boston, Massachusetts 02210
                              lwalshsteno@gmail.com
25
     Case 1:19-cr-10080-NMG Document 1427 Filed 07/23/20 Page 2 of 19
                                                                        2




 1     APPEARANCES:

 2     On Behalf of the Defendant John Wilson:

 3           WHITE & CASE LLP
             By: Michael Kendall, Esq.
 4           75 State Street
             Boston, Massachusetts 02109-1814
 5           617-979-9310
             michael.kendall@whitecase.com
 6

 7     On Behalf of the Defendant William Rick Singer and Interested
       Party Williams & Olds, CPAs:
 8
             DONALD H. HELLER, A LAW CORPORATION
 9           By: Donald H. Heller, Esq.
             2638 American River Drive
10           Sacramento, California 95825
             916-974-3500
11           dheller@donaldhellerlaw.com

12           FREEMAN MATHIS & GARY, LLP
             By: Andrew Neil Hartzell, Esq.
13           60 State Street, 6th Floor
             Boston, Massachusetts 02109
14           617-963-5966
             nhartzell@fmglaw.com
15

16

17                      Proceedings reported and produced
                         by computer-aided stenography.
18

19

20

21

22

23

24

25
     Case 1:19-cr-10080-NMG Document 1427 Filed 07/23/20 Page 3 of 19
                                                                               3




 1                            P R O C E E D I N G S

 2               THE CLERK:    Persons granted remote access to

 3     proceedings are reminded of the general prohibition against

 4     photographing, recording, and rebroadcasting of court

 5     proceedings.    Violations of these prohibitions may result in

 6     sanctions, including removal of court-issued media credentials,

 7     restricted entry to future hearings, or denial of entry to

 8     future hearings and such other sanctions, including for

 9     contempt of court, as may be deemed appropriate or necessary by

10     the Court.

11               And so we have the judge here.       So if the parties

12     don't expect anyone else to be joining, I think I'll have the

13     judge come in.

14               And we do have a court reporter with us, as well.        So

15     when you address the Court, if you could identify yourself so

16     the record is clear, that would be great.

17               And after I call the case, I'm just going to ask for

18     counsel to identify themselves on the record, as well.

19               (The Court enters.)

20               THE CLERK:    Today is Tuesday, July 21st, 2020, and we

21     are on the record in Criminal Case Number 19-10080, the United

22     States versus John Wilson, the Honorable M. Page Kelley

23     presiding.

24               And would counsel please identify themselves for the

25     record.
     Case 1:19-cr-10080-NMG Document 1427 Filed 07/23/20 Page 4 of 19
                                                                                4




 1                 MR. KENDALL:    Good morning, Your Honor.     Mike Kendall

 2     from White & Case for Mr. Wilson.

 3                 THE COURT:    Okay.   Good morning, Mr. Kendall.

 4                 MR. HELLER:    Good morning, Your Honor.    Donald H.

 5     Heller for Mr. Singer and the Williams & Olds accounting

 6     company.

 7                 THE COURT:    Okay.   And good morning -- or afternoon to

 8     you, Mr. Heller.

 9                 MR. HARTZELL:    Good afternoon, Your Honor.     Neil

10     Hartzell.    I'm local counsel for Mr. Singer and for Williams &

11     Olds.

12                 THE COURT:    Okay.   Good afternoon to you, sir.

13                 So let me just begin by saying that we're here on the

14     Williams & Olds and Mr. Singer's motion to quash, which is 1277

15     on the docket.    And I'll just say, as way of background, that

16     my practice, because of the volume of motions for 17(c)

17     subpoenas in this case, has been to allow motions that are not

18     so -- are you okay?       Okay -- have been -- has been to allow

19     motions that are not so blatantly overbroad, and then to see if

20     the parties can work things out; and if not, then I entertain

21     motions to quash.

22                 And I've done this with many of the motions in this

23     case.   If I had fewer of them in the case, I might not be doing

24     it this way, but there's just too big a volume of them that

25     have been coming up.       So I do want to say, and I've said this
     Case 1:19-cr-10080-NMG Document 1427 Filed 07/23/20 Page 5 of 19
                                                                               5




 1     to many parties, that the fact that I have allowed a motion

 2     does not mean that I will not entertain a motion to quash.

 3               And just to kind of cut to the chase here, I've read

 4     the parties' filings.     And I do think, Mr. Kendall, that the

 5     subpoena is overbroad, and I am going to narrow it to documents

 6     that you can specifically point to that have relevance to

 7     impeaching Mr. Singer.

 8               And I'll just say, what I see from your filing in this

 9     is evidence -- documents demonstrating that he put family

10     members on the payroll of his college counseling business.

11               MR. KENDALL:    Your Honor, if I may jump in?

12               THE COURT:    Yes.

13               MR. KENDALL:    That was filed ex parte under seal.

14               THE COURT:    I know.    I don't know how else to do this.

15     Since they've moved to quash, I don't know how else to

16     specifically have you argue what you're entitled to and what

17     you aren't and have my ruling.       So I'm happy to hear you on

18     that.

19               MR. KENDALL:    I understand the difficulty of it, Your

20     Honor.   What I do think may be helpful for all of us is,

21     according to the documents filed by Mr. Singer and Williams &

22     Olds, there's 1,500 pages in the scope of what I've asked for,

23     and it's already been produced to the California authorities.

24     They say California Department of Justice.         I think they meant

25     the California Attorney General.       So there really is no --
     Case 1:19-cr-10080-NMG Document 1427 Filed 07/23/20 Page 6 of 19
                                                                               6




 1               THE COURT:    Okay.   So I'll just say right now.      The

 2     fact that someone has produced something to someone else

 3     doesn't mean -- that does not satisfy the Nixon criteria, and

 4     I've had other defendants in this case appear and say, "I want

 5     everything they gave to them," meaning another defendant.         "If

 6     it was relevant to them, it must be relevant to me because

 7     we're in the same conspiracy," et cetera.        And I'm just not

 8     going to allow motions on that basis.

 9               So the fact that it may be a small group of documents

10     and the fact that they've produced them to the California

11     Attorney General -- I don't even know why they did that.         I

12     have no information about that.       So, to me, that's not a good

13     reason to order them to turn them over to you.         I don't

14     even -- I have no idea what that was about.

15               MR. HELLER:    You want to know, Your Honor?       This is

16     Don Heller speaking.

17               THE COURT:    Yes.

18               MR. HELLER:    The Worldwide Foundation was a charitable

19     foundation which is monitored by the State Attorney General.

20     So on March 13th, the day after this case was charged, the

21     California Attorney General served the cease and desist order

22     on my office on behalf of -- having represented -- being the

23     lawyer for Mr. Singer.      And they demanded a bunch of financial

24     records, which we produced to them, which the Government

25     already has and I assume was produced in discovery.
     Case 1:19-cr-10080-NMG Document 1427 Filed 07/23/20 Page 7 of 19
                                                                           7




 1               THE COURT:    So when you say the Government, you're

 2     talking not about the California Attorney General but the

 3     Government in this case, that's prosecuting this case here in

 4     Federal Court in Boston?

 5               MR. HELLER:    Yes, because all that the Government has

 6     in its possession, all the financial records of the Key

 7     Foundation.

 8               THE COURT:    Okay.

 9               MR. HELLER:    So it's about two million pages, I

10     understand.

11               THE COURT:    So I will say that in his ex parte filing,

12     Mr. Kendall did attach information about very specific

13     questionable things having to do with Mr. Singer's finances and

14     Williams & Olds.     And I am going to allow him to seek a

15     subpoena on that basis.

16               But, Mr. Kendall, you must understand that Mr. Singer

17     is going to see your subpoena, and Mr. Singer is cooperating

18     with the Government.     So whatever I say you're allowed to

19     subpoena is going to be known to him.

20               MR. KENDALL:    I understand.

21               THE COURT:    And I'm going -- unfortunately, I know it

22     infringes on your right to seek discovery tailored to your

23     specific defense.     So if you would rather drop the idea of the

24     subpoena, I'm happy to do that, and I just won't allow any

25     subpoena to be issued.      But if you want this very narrowly
     Case 1:19-cr-10080-NMG Document 1427 Filed 07/23/20 Page 8 of 19
                                                                               8




 1     tailored request for documents that I think is proper under

 2     Nixon factors, then I will say it, and then you can issue your

 3     subpoena on that basis.

 4               MR. KENDALL:    Sure, Your Honor.     Are you going to

 5     specify what things we can ask for?

 6               THE COURT:    Yes.

 7               MR. KENDALL:    Okay.    Then fine.   If you could -- yes,

 8     the terms of the subpoena, that's fine, Your Honor.          We would

 9     like to proceed.

10               THE COURT:    Okay.   Thank you.     All right.

11               So just for Mr. Heller, and whoever else is opposing,

12     here's what I am proposing to allow Mr. Kendall to subpoena on

13     behalf of Mr. Wilson.     And I'll hear you on this, on this

14     limited amount of documentation.       Okay?

15               Documents demonstrating that Mr. Singer placed family

16     members on the payroll of his college counseling business;

17     documents concerning Mr. Singer receiving $514,000 from his

18     foundation as compensation or loan in about 2017; and documents

19     concerning Mr. Singer's purchase of the Oakland Soldiers Gym.

20               And none of these documents will include documents

21     that have already been provided to the Government in connection

22     with this case.    So you don't have to repeat your Government

23     production, but if you have other documents covered by this,

24     then you must give them to Mr. Wilson's counsel.          And I'm

25     prepared to put this on the docket.
     Case 1:19-cr-10080-NMG Document 1427 Filed 07/23/20 Page 9 of 19
                                                                               9




 1               And I do think with regard to the dispute over where

 2     the subpoena is returnable, Mr. Heller, you're absolutely

 3     right.   The Rule requires that the subpoena be returnable to

 4     the court.

 5               However, in my long experience, about over 20 years

 6     now in this court's practice, the practice has been to return

 7     it to the lawyer and -- or at least negotiate a return to the

 8     lawyer rather than to the courthouse because I do think

 9     things -- it can get lost in the clerk's office or whatever,

10     and it's going to go to the lawyer eventually.         So if you want

11     it returnable to the courthouse, that's fine.         We'll take

12     possession of it and then give it to Mr. Kendall.

13               MR. HELLER:    So what I would suggest, the three areas

14     of documents, I will be able to obtain the first item and

15     provide that; the third item, the $514,000, I'm not sure if

16     that's the exact amount of compensation in 2017; and as to all

17     of the documents regarding the Oakland Soldiers Gym, those

18     documents were, I believe, to be turned over in discovery.         And

19     I could see if I could obtain the Bates numbers from the

20     Government -- the prosecutors in this case and provide those

21     Bates numbers.

22               All of these documents were obtained by the

23     Government, not from me but from my -- two of my clients'

24     bookkeepers, and so those documents -- and I'm not sure if

25     there's anything in the Williams & Olds files pertaining to the
     Case 1:19-cr-10080-NMG Document 1427 Filed 07/23/20 Page 10 of 19
                                                                              10




 1     Oakland Soldiers Gym.      And I will make inquiry, and if they do,

 2     provide that.

 3                And what I would propose doing with all of the

 4     documents would be set a control date.         I will obtain the

 5     documents.    I'll serve a set on Mr. Kendall, and then I'll

 6     serve a set on Assistant U.S. Attorney Rosen, and if you'd

 7     like, I could provide the Court with a set, as well.

 8                THE COURT:    So I don't need them.     And you're just

 9     being subpoenaed to either send them to the court or to

10     Mr. Kendall.     If you want to hand over a copy to the

11     Government, that's up to you.       You certainly don't -- aren't

12     obligated to do that.      That's just your choice.

13                But I would say, the subpoena is going to

14     Williams & Olds, not to Mr. Singer.        So is there a keeper of

15     records of Williams & Olds who has these documents?

16                MR. HELLER:    Yes, there is, and I will find out if

17     Williams & Olds have any of these documents.         They may, and I

18     will obtain those from Williams & Olds.

19                THE COURT:    Okay.    So I think, given your

20     position -- I mean, do you represent Williams & Olds?

21                MR. HELLER:    I do.   I do.

22                THE COURT:    Oh, I see.    You're not just Mr. Singer's

23     lawyer?

24                MR. HELLER:    Well, I'm Mr. Singer's lawyer, but I

25     represented them in connection with the subpoena duces tecum, a
     Case 1:19-cr-10080-NMG Document 1427 Filed 07/23/20 Page 11 of 19
                                                                            11




 1     17(b) subpoena, because Mr. Singer has an overarching interest

 2     in these documents.       And to prevent them from spending money on

 3     an outside a lawyer to represent their interests in something

 4     that would be -- I would defend.        So I will get that -- I will

 5     get those from Williams & Olds.       And they can find out what

 6     they have, and then have the documents Bates numbered and send

 7     a copy to Mr. Kendall.

 8                 MR. KENDALL:    Your Honor --

 9                 THE COURT:    Yes.   Go ahead, Mr. Kendall.

10                 MR. KENDALL:    -- two things.

11                 First, the point that you were touching on is

12     Mr. Heller only has stepped in for Williams & Olds for the

13     subpoena.    We have been contacted by the principals of

14     Williams & Olds, and Attorney Hartzell who's also on the

15     conference with us today.        I don't fully understand the

16     situation.    I thought he was separate counsel for

17     Williams & Olds.     We would like someone to certify the

18     production that's not affiliated nor controlled by Mr. Singer,

19     for obvious reasons.       And I think that's not an inappropriate

20     request.

21                 MR. HELLER:    Well, I think you spoke to Tom Knox,

22     who's the corporate lawyer for Williams & Olds; am I correct?

23                 MR. KENDALL:    I didn't speak with anyone.     I know

24     somebody with the last name "Williams" was responding to some

25     of our communication.      I don't know if it was a Jean
     Case 1:19-cr-10080-NMG Document 1427 Filed 07/23/20 Page 12 of 19
                                                                             12




 1     Williams --

 2                MR. HELLER:    Jamie Williams is the partner in the

 3     firm, but I thought you were in contact with Thomas Knox, who's

 4     a lawyer with Knox, Anapolsky, and a third party -- a third

 5     lawyer.    He had direct communication with you.        That's what he

 6     indicated to me.

 7                MR. KENDALL:    Then I don't dispute it.      It may not

 8     have been with me but somebody from my firm.

 9                MR. HELLER:    Okay.    I could ask him to do that.

10                MR. KENDALL:    Okay.   The other thing I wanted to ask

11     Your Honor is I appreciate the three categories you approved.

12                I believe there was a fourth category that our

13     submission documented with particularity, and I'd ask that you

14     could consider if we could have that fourth category added,

15     too.   And the fourth category that we had was Mr. Singer was

16     siphoning out money from these organizations described as

17     business expenses when it was really for his personal benefit.

18                There's a couple of ways -- and, of course, the issue

19     would be we assume that did not appear as income on his tax

20     return, and it's a tax offense for which the Government has not

21     prosecuted him.     What I would like to get is the check

22     registers or checkbooks just to show the expenditures so we can

23     track out the amount of diverted expenses.         We gave you

24     specific examples of such expenses, but I don't think that we

25     got all of them in what we submitted to you.
     Case 1:19-cr-10080-NMG Document 1427 Filed 07/23/20 Page 13 of 19
                                                                               13




 1                And I would like to get the tax returns to see if he

 2     reported this as income or if the Government has allowed to

 3     receive a promise, reward, or inducement and not be prosecuted

 4     for admitting such income on his tax returns.

 5                THE COURT:    So what you're specifically asking for are

 6     the expenses that he -- that are the monies he took out of the

 7     foundation for his personal expenses?

 8                MR. KENDALL:    Certainly the foundation.      We thought,

 9     also, the for-profit business might be an issue, as well, but

10     it's really the foundation that's the priority issue, Your

11     Honor, and whether or not they were -- disappeared as income on

12     his tax returns which would create the offense.

13                THE COURT:    I mean, I don't know, without getting

14     really granular, how you're going to show that money he claimed

15     as personal expenses for travel and so on, I presume, for

16     working for these foundations or other businesses was not used

17     for those purposes.

18                MR. KENDALL:    Your Honor, we did show some of that in

19     the application, and I'll disclose the example -- one of the

20     examples we provided to you.       He rented boats in the Bahamas

21     for personal family vacations but called it business meetings,

22     and we were able to document that by listening to his wiretaps

23     describing what he was doing and where he was going and then

24     looking at the expenditure on the books and records.

25                So, yes, we've been able to piece together examples of
     Case 1:19-cr-10080-NMG Document 1427 Filed 07/23/20 Page 14 of 19
                                                                              14




 1     that, and that's why we'd like to have -- some of the check

 2     registers we may already have received from the Government.         I

 3     don't know that we received all of them.         So we'd like the

 4     check registers to show where the money was spent.          Perhaps the

 5     backup, if there is, to the check register, and then to show it

 6     doesn't appear on his tax return.

 7                It's a clear promise, reward, and inducement not to

 8     prosecute him for these tax offenses.        The Government has not

 9     disclosed this to us in any of the Brady stuff, but we've

10     provided you written documentation in our ex parte submission

11     showing this occurred.

12                THE COURT:    Okay.   So, Mr. Kendall, is it your idea

13     that you would issue another subpoena?         I think Mr. Heller is

14     suggesting you don't need to issue another subpoena, but is it

15     your idea that you would issue another subpoena to

16     Williams & Olds?

17                MR. KENDALL:    I'll do whatever the Court thinks is

18     best.   If you'd like it, I'll reduce it to writing and have a

19     crisp precise description.       We can do that.    However the Court

20     would like us to do it is fine with me.         I mean, if I can work

21     it out with Mr. Heller and not bother the Court with more

22     docket entries and filings that seems to be very efficient and

23     attractive --

24                THE COURT:    Okay.

25                MR. KENDALL:    -- I can do that.     And if we have a
     Case 1:19-cr-10080-NMG Document 1427 Filed 07/23/20 Page 15 of 19
                                                                             15




 1     disagreement, which I hope we won't, we'll simply come back to

 2     you.

 3                THE COURT:    Okay.   So I hear you about the information

 4     showing that he did not disclose income, and you do have

 5     documentation for that, so income that he was using for

 6     personal expenses rather than business expenses.          So I will

 7     allow you to also ask for that, but I want it to be for a

 8     reasonable period of time, okay?        Not for ten years or

 9     something.

10                MR. KENDALL:    I understand that.     Obviously, the

11     conspiracy that's been indicted is for, what I agree with you

12     would be an unreasonable amount of time, is 2007 to 2019.

13     We'll look at the evidence and try to squeeze that down to much

14     fewer years, but I want to look at the documents before I

15     promise exactly what's the relevant time frame or most relevant

16     time frame.

17                THE COURT:    All right.    And so, Mr. Hartzell, is he on

18     the call, too?     Are you here?

19                MR. HARTZELL:    I am on the call, Your Honor.

20                THE COURT:    Okay.   Sir, what's your role?

21                MR. HARTZELL:    I'm local counsel for Williams & Olds

22     and Mr. Singer.     I work with Mr. Heller.

23                THE COURT:    Okay.   And you represent both of them?

24                MR. HARTZELL:    That is correct.

25                THE COURT:    Okay.   So I think I'll just -- if it's
     Case 1:19-cr-10080-NMG Document 1427 Filed 07/23/20 Page 16 of 19
                                                                            16




 1     okay with everyone -- I'm happy to hear Mr. Heller or

 2     Mr. Hartzell's opinion of this, but I think, having given you

 3     an idea of the parameters of what I will allow, I'm inclined to

 4     just let you work together on producing this in a timely,

 5     reasonable way, and you can confer back and forth.          And if you

 6     have further problems with it, you're welcome to e-mail

 7     Ms. Belmont and cc the other side.        And I'll work with you or I

 8     can issue a written order.       But I think I'll just have you

 9     confer about this.      Is that all right with you, Mr. Heller and

10     Mr. Hartzell?

11                MR. HELLER:    It is.    But I have one comment to make

12     about this.    This all goes to impeachment.       So if Mr. Singer --

13     Mr. Kendall asked Mr. Singer a question, "Did you take money

14     for a Bahama cruise and -- for your personal reasons and then

15     bill it to the foundation for whatever reason?" my

16     understanding of the Rules of Evidence for impeachment is

17     Mr. Kendall is bound by Mr. Singer's answer.         Bringing in

18     extraneous evidence to show that's a lie would be, under the

19     Rules of Evidence, inadmissible, and improper.

20                THE COURT:    Sure.    Let me just say, you can use 17(c)

21     for impeachment evidence.        The fact that the Rules may cut you

22     off from having a mini trial about it if the person wants to

23     deny something, I don't think really affects your ability to

24     get the information, the impeachment information.

25                Also, this does go to the Government's rewards and
     Case 1:19-cr-10080-NMG Document 1427 Filed 07/23/20 Page 17 of 19
                                                                                 17




 1     inducements.     If he is guilty of something that the Government

 2     has overlooked or is not interested in, then I think that's

 3     another whole line of defense.       So you're right about the Rule.

 4     You're absolutely right.      But I still think Mr. Kendall is

 5     entitled to get it.

 6                But I do agree with you -- your pleading that -- when

 7     you say that it needs to be specific and, you know, asking for

 8     very targeted documents, and I think that's what we've achieved

 9     here this afternoon.

10                So let's see if the parties can work this out.         And if

11     you can't, get in touch with Ms. Belmont, and I'm happy to help

12     you move it along.     And, in the meantime, let's just try to

13     keep things going.

14                MR. KENDALL:    Your Honor, if I may ask one thing.        I

15     think what you're proposing is quite helpful and very

16     constructive.     The one thing I would like to be able to request

17     is that the production comes from James Williams, the partner

18     in the accounting firm.      And that he and his attorney, Tom

19     Knox, certify completeness of the production.          I think it's

20     unfair to Mr. Heller or Mr. Hartzell to ask them to be

21     producing on behalf of one client for impeachment of their

22     other client.

23                I think, obviously, this will be shared with all of

24     the defendants.     We'd all be happier if the CPA, Mr. Williams

25     and his attorney, they're the holders of the documents, so they
     Case 1:19-cr-10080-NMG Document 1427 Filed 07/23/20 Page 18 of 19
                                                                               18




 1     are the ones that are appropriate to certify the production.

 2                MR. HELLER:    And I don't disagree with that.         I

 3     think -- and that's very doable.        I've known Tom Knox for 30

 4     years.    I'd be happy to do that.

 5                THE COURT:    Let's do that because it is a kind of a

 6     curious situation here to have the lawyers representing both of

 7     the clients.     So I agree with you, Mr. Kendall.       And that's

 8     great.    And Mr. Heller agrees, too, so okay.         Mr. Heller?

 9                MR. HELLER:    Do you want to set a control date, Your

10     Honor?

11                THE COURT:    Well, I don't want to -- I mean, let's let

12     you talk about this between yourselves before the end of the

13     week, and then why don't we have ten days for production.             And

14     then if you have any issues with the production, Mr. Kendall,

15     let's take a little while longer to work that out, and then

16     we'll hear from you if there's still some dispute.

17                MR. KENDALL:    Great.   Thank you, Your Honor.

18                THE COURT:    Okay.   All right.    Okay.    Well, thank you

19     very much, everyone.

20                MR. HELLER:    Thank you, Your Honor.

21                THE COURT:    Good luck.    All right.   Okay.    Bye-bye.

22                (Adjourned at 3:27 p.m.)

23

24

25
     Case 1:19-cr-10080-NMG Document 1427 Filed 07/23/20 Page 19 of 19
                                                                         19




 1                        CERTIFICATE OF OFFICIAL REPORTER

 2

 3                      I, Linda Walsh, Registered Professional Reporter

 4     and Certified Realtime Reporter, in and for the United States

 5     District Court for the District of Massachusetts, do hereby

 6     certify that the foregoing transcript is a true and correct

 7     transcript of the stenographically reported proceedings held in

 8     the above-entitled matter via Zoom, to the best of my skill and

 9     ability.

10                           Dated this 23rd day of July, 2020.

11

12

13                           /s/ Linda Walsh

14                           Linda Walsh, RPR, CRR

15                           Official Court Reporter

16

17

18

19

20

21

22

23

24

25
